USDC IN/ND case 3:21-cv-00235-RLM-MGG document 5 filed 06/14/21 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 BLAINE M. HANSEN,

              Plaintiff,

                    v.                       CAUSE NO. 3:21-CV-235-RLM-MGG

 WEXFORD HEALTH,

              Defendant.

                              OPINION AND ORDER

      Blaine M. Hansen, a prisoner without a lawyer, filed a complaint against

Wexford Health. A filing by an unrepresented party “is to be liberally construed, and

a pro se complaint, however, inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quotation marks and citations omitted). The court must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A.

      Mr. Hansen says he dropped a hotpot on his foot on June 15, 2020, causing

second and third degree burns. ECF 1 at 3. Medical staff cleaned and bandaged his

foot each day, except that the medical staff refused to provide him with daily

treatment and change his bandages when Miami Correctional Facility was on

lockdown from June 27 to July 4, 2020. Id. at 3-4. He claims Wexford Health was

deliberately indifferent to his serious need for medical treatment, which violated his
USDC IN/ND case 3:21-cv-00235-RLM-MGG document 5 filed 06/14/21 page 2 of 3


Eighth Amendment rights and he was also subjected to medical malpractice by

Wexford. Id.

      Mr. Hansen is suing Wexford Health, the private company that provides

medical care at the prison. He is trying to hold Wexford Health liable because it

employs the medical staff. Wexford Health isn’t liable under 42 U.S.C. § 1983 for what

its employees did. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir.

2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A] private

corporation is not vicariously liable under § 1983 for its employees’ deprivations of

others civil rights.”). Because Mr. Hansen’s complaint against Wexford Health

appears to be based only on Wexford Health’s medical staff’s decisions pertaining to

the treatment of his foot injury, he can’t proceed against Wexford Health.

      Mr. Hansen has also asserted a state law claim for medical malpractice. The

Indiana Medical Malpractice Act governs medical malpractice claims. Jeffries v.

Clark Mem’l Hosp., 832 N.E.2d 571, 573 (Ind. Ct. App. 2005). “Before a medical

malpractice action may be commenced in any court of [Indiana], the Medical

Malpractice Act requires that a proposed complaint be presented to a medical review

panel and an opinion rendered by the panel.” H.D. v. BHC Meadows Hosp., Inc., 884

N.E.2d 849, 853 (Ind. Ct. App. 2008); Ind. Code § 34-18-8-4. Mr. Hansen hasn’t

indicated he complied with the Indiana Medical Malpractice Act, so he can’t proceed

on this claim.

      While Mr. Hansen’s complaint doesn’t state a claim upon which relief can be

granted, the court will give him a chance to file an amended complaint, if after




                                          2
USDC IN/ND case 3:21-cv-00235-RLM-MGG document 5 filed 06/14/21 page 3 of 3


reviewing this order, he believes he can state a claim. Luevano v. WalMart Stores,

Inc., 722 F.3d 1014, 1022-1023, 1025 (7th Cir. 2013); Loubser v. Thacker, 440 F.3d

439, 443 (7th Cir. 2006). If he decides to file an amended complaint, Mr. Hansen

should explain in his own words what happened, when it happened, where it

happened, who was involved, and how he was personally injured, providing as much

detail as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) and send it to Blaine M. Hansen; and

      (2) GRANTS Blaine M. Hansen until July 15, 2021, to file an amended

complaint on that form.

      If Mr. Hansen doesn’t respond by July 15, this case will be dismissed without

further notice pursuant to 28 U.S.C. § 1915A because the current complaint doesn’t

state a claim upon which relief can be granted.

      SO ORDERED on June 14, 2021

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
